Citation Nr: 1231325	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  11-15 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The record indicates that, in his claim for payment from the Filipino Veterans Equity Compensation Fund, the appellant indicated he had recognized guerrilla service from October 1944 to January 1945, but no qualifying service with the United States Armed Forces has been shown, as will be discussed below.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund.

The Board has reviewed both the appellant's physical claims file and the appellant's electronic file through the "Virtual VA" system to ensure a complete review of the evidence in this case.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The appellant does not have recognized active military service for the purpose of obtaining the one-time payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2011); American Recovery and Reinvestment Act of 2009 § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the American Recovery and Reinvestment Act of 2009, a new one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act of 2009 § 1002, Public Law No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service . . . ."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."

Section 1002 is entitled "Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East During World War II".  Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of enactment of the Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002(c)(2) provides that, if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

Section 1002 (d) provides that an eligible person is any person who - (1) served - (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

In this case, the appellant initially provided certain information (e.g., unit in which he served, dates of service, etc.) necessary for verification of his service on his application for the one-time payment from the Filipino Veterans Equity Compensation Fund when he filed his claim.  See March 2009 VA Form 21-4138.  The appellant also provided affidavits from J.B.P. and J.P.A. as well as his own affidavit in support of his claim, which essentially related that he was attached to the 2nd Battalion, 15th Infantry, USAFIP, NL during his period of service with the Philippine Army.  He additionally provided a copy of the AGNR2 reflecting that efforts made by the General Headquarters for the Armed Forces of the Philippines Office of the Adjutant General to locate the appellant's service record were unsuccessful.  He further provided a letter from the Philippine Veterans Affairs Office (PVAO) dated in October 1976 noting that he is a "deserving guerrilla" veteran of World War II, a December 1977 reflecting service with the 2nd Battalion, 15th Infantry, USAFIP-N, a September 1997 letter showing the appellant's receipt of Old Age pension from the PVAO, and an October 2008 Notice of Approval of education benefits for his granddaughter through PVAO.  Moreover, he provided copies of his driver's license, senior citizen identification card, and the latest validation picture he sent to PVAO.  

In June 2010, the Office of the Adjutant General responded that the Form 23 Processing Affidavit requested by the RO did not exist for the appellant.     

Based on the information obtained, the RO requested verification of the appellant's service.  In September 2010, the NPRC reported that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  The RO denied the claim later that month on that basis.  The appellant subsequently appealed the decision.

Since the initial denial of the claim, the appellant has submitted four additional affidavits from individuals dated in 1976 collectively attesting to their knowledge of his service with the 2nd Battalion, 15th Infantry, USAFIP-NL.  He has also provided an additional name variation under which he may have served and submitted further statements in support of his claim.    

However, after the additional information provided was submitted to the NPRC for re-verification of service, the NPRC again responded that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  See October 2011 and March 2012 responses.  

Upon review of the evidentiary record, the Board notes that the appellant has not submitted a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge in accordance with 38 C.F.R. 
§ 3.203(a)(1).  Instead, documents provided show that the appellant had military service during the period from October 1944 to January 1945 and is a veteran of the Philippine government.  Despite the notation that the appellant was a "guerrilla" in the October 1976 PVAO letter, there is no indication that he had recognized guerrilla service for VA purposes.  Indeed, all of these documents fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as they are not official documents of the appropriate United States service department, but rather documents from the Philippine government.  As such, the documents may not be accepted as verification of service for the purpose of determining eligibility for VA benefits, including the one-time payment from the Filipino Veterans Equity Compensation Fund.

The NPRC has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  This verification is binding on VA such that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992).  

The proper course for the appellant, if he believes there is a reason to dispute the report of the service department or the content of military records, is to pursue such disagreement with the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Recognition of service by the Philippine Government, although sufficient for entitlement to benefits from that government, is not sufficient for benefits administered by VA.  The Department of Veterans Affairs is bound to follow the certifications by the service departments with jurisdiction over United States military records.

Based upon the record in this case, the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  He may not, therefore, be considered an eligible person for the purpose of establishing entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund.  

Because the disposition of this claim is based on the law, and not on the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Moreover, because the law, rather than the facts of the case, is controlling, the provisions of 38 U.S.C.A. § 5107(b) are not for application.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

The question currently before the Board is whether the appellant has qualifying service to establish eligibility for a one-time payment from the Filipino Veterans Equity Compensation Fund.  The record shows that the NPRC reported that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Because qualifying service and how it may be established are governed by law and regulations and the service department's certification is binding, the Board's review is limited to interpreting the pertinent law and regulations.  Where, as here, the interpretation of the law is dispositive of the appeal, neither the duty to notify nor the duty to assist provisions of the VCAA apply.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).

Nonetheless, the Board notes that the RO advised the appellant of what the evidence must show to establish entitlement to the Filipino Veterans Equity Compensation Pension Benefits in notice letters sent in March 2010, June 2011, and March 2012.  Also, the RO provided the appellant with a copy of the above decision, the April 2011 Statement of the Case (SOC), and the January and May 2012 Supplemental SOCs (SSOCs), which included a discussion of the facts of the claim, the laws and regulations pertaining to eligibility for benefits under the Filipino Veterans Equity Compensation Fund and verification of military service, notification of the basis of the decision, and a summary of the evidence considered to reach the decision.  

Beyond the above, the appellant has demonstrated knowledge of the reason why his claim was denied and the evidence needed to substantiate his claim.  See July 2012 letter from the appellant.    

The appellant has also had a meaningful opportunity to participate in the processing of his claim.  In addition to the information he provided when he filed his claim in March 2009, he has submitted several affidavits dated from individuals who relate that the appellant was attached to the 2nd Battalion, 15th Infantry, USAFIP, NL during his service, as well as several letters from the PVAO reflecting his veteran status with the Philippine government.  

Further, there is also a AGNR2 dated in May 2010 from the Armed Forces of the Philippines and June 2010 response both showing that no service record for the appellant could be located or exists.  The appellant has provided his own written statements in support of his claim.  The appellant has not identified or submitted any additional pertinent evidence which should be considered.

In light of the foregoing, the Board concludes that no further notification or development of evidence is required.  No useful purpose would be served in remanding this matter for yet more development.  




ORDER

Legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


